Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a supply device … configured to supply compressed air” in claim 1 ll. 2-3, interpreted to be a duct or equivalents thereof, according to the Drawing.
“a management system … configured to be supplied with the cooling air … to control radial clearances…” in claim 1 ll. 6-8, interpreted to have the corresponding structures being: a supply channel 14, according to page 6 ll. 8-10 of the specification, or equivalents thereof.
“a management system … controls radial clearances” in claim 10 ll. 4, interpreted to have the corresponding structures being: a supply channel 14, according to page 6 ll. 8-10 of the specification, or equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means”, “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a cooling system” in claims 1 and 10 does not invoke 112(f) because there is sufficient structure recited being: a scoop to collect cooling air.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 20150052907 A1) in view of Pontallier (WO 2017220881 A1, GB 2566207 A is used as the English equivalent), Tretow (US 9810147 B2) and Linde (US 20160281539 A1).
Regarding claim 1
	Murphy discloses a turbine engine for an aircraft (Fig 2), comprising:
a supply device (112f invoked, the Environmental Control System is interpreted to be the supply device, Para 0033 describes that HX1 is an ECS pre-cooler, used too cool down air for use in the aircraft cabin, thus the ECS is interpreted to be the supply device) of compressed air (fan 42 compresses air in the bypass flow entering inlet 70 and HX1) configured to supply compressed air to the aircraft (ambient air is compressed by fan 42 to travel to inlet 70 to HX1 to the supply device/ECS of the aircraft in Fig 2, Para 0033); 
a cooling system (70 and HX1) of the compressed air supplied to the aircraft, comprising a scoop (inlet 70) configured to collect cooling air (air in the engine bypass duct, annotated in Fig 2) in a flow duct (engine bypass duct, annotated in Fig 2, the bypass duct contains cooling air which is collected by scoop 70) of a secondary flow (airflow in the bypass duct); and 
a management system (112f invoked, flow duct of HX2) of a diameter of a turbine casing (flow duct of HX2 couples to a diameter of a turbine casing, annotated in Fig 2), configured to be supplied with the cooling air (cooling air in the bypass duct) collected from the scoop (inlet 70) of the cooling system (70), and 
wherein the scoop (inlet 70) is located on a strut (annotated in Fig 2 below) between an inner shell (64) and an outer shell (62), 
wherein the scoop (70) is connected by a bypass (bypass conduit at inlet 70 interpreted to be the bypass, annotated in Fig 2, the “bypass conduit” is different from the “engine bypass duct”/the secondary flow) to a first supply channel (1st channel of HX2) of the management system and a second supply channel (2nd channel of HX1) of the cooling system, 
wherein the first supply channel passes through the inner shell (1st channel of HX2 passed through inner shell 64 to the turbine casing) and the second supply channel passes through the outer shell (2nd channel of HX1 passed through outer shell 62 in Fig 2).

    PNG
    media_image1.png
    396
    618
    media_image1.png
    Greyscale

Murphy is silent on the management system configured to control radial clearances between the turbine casing and a plurality of turbine rotor vanes tips, and 
wherein the scoop is located on a tubular arm configured for the passage of a plurality of auxiliaries of an intermediate casing, the tubular arm extending radially between an inner shell and an outer shell of the intermediate casing, the bypass being located in the tubular arm, where in the first supply channel passes into the tubular arm and the second supply channel passes into the tubular arm.
However, Pontallier teaches a turbine engine having a scoop (13 Fig 1) connected to a management system (112f invoked – duct 15 being supplied with cooling air F2)  of a diameter of a turbine casing (diameter of turbine casing 17) and configured to collect cooling air from a bypass flow (F2), such that the management system is configured to control radial clearances between the turbine casing and a plurality of turbine rotor vanes tips (duct 15 delivers cooling air to outer casing 17 to regulate the clearance between the casing 17 and the rotor blades of turbine 7, Fig 1 and page 11 ll. 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the thermal management system to use the cooling air at the diameter of the turbine casing in Murphy, in order to control radial clearances between the turbine casing and a plurality of turbine rotor vanes tips, as suggested and taught by Pontallier, in order to control engine efficiency and thrust (page 1 ll. 15-17).
Murphy in view of Pontallier is silent on wherein the scoop is located on a tubular arm configured for the passage of a plurality of auxiliaries of an intermediate casing, the tubular arm extending radially between an inner shell and an outer shell of the intermediate casing, the bypass being located in the tubular arm, where in the first supply channel passes into the tubular arm and the second supply channel passes into the tubular arm.
However, Tretow teaches a cooling system having a scoop (inlet 802, Fig 11) located on a tubular arm (surface 303 is a bifurcation surface, Fig 11, Col 5 ll. 40-45; this indicates that the scoop is positioned on a bifurcation structure, construed as a tubular arm annotated in Fig 11) configured for the passage of an intermediate casing (outer surface 303 of the bifurcation structure is construed as the intermediate casing, annotated in Fig 11), the tubular arm extending radially between an inner shell and an outer shell of the intermediate casing (bifurcation structure/tubular arm at 308 in Fig 3 extends between inner shell of nacelle 200 and outer shell of core engine 300), the bypass (bypass passages 814, 818 in Fig 11) being located in the tubular arm (within bifurcation structure), where in the first supply channel passes into the tubular arm (1st channel 814 passes into the tubular arm in Fig 11) and the second supply channel passes into the tubular arm (2nd channel 818 passes into the tubular arm).

    PNG
    media_image2.png
    590
    818
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to mount the scoop in Murphy in view of Pontallier on a bifurcation structure of an engine, such that the bifurcation structure is a tubular arm configured for the passage of an intermediate casing, the tubular arm extending radially between an inner shell and an outer shell of the intermediate casing, the bypass being located in the tubular arm, where in the first supply channel passes into the tubular arm and the second supply channel passes into the tubular arm, as suggested and taught by Tretow, in order to efficiently utilize the empty space within the bifurcation structure of the engine as well as protecting the heat exchangers, conduits and related components from being exposed to external damage.
Murphy in view of Pontallier and Tretow is silent on a plurality of auxiliaries within the intermediate casing.
However, Linde teaches to store a a plurality of auxiliaries within an intermediate casing of a bifurcation structure (bifurcation structure to store wires, air ducts, fluid conduits, i.e. auxiliaries, within the outer casing, i.e. intermediate casing, of the bifurcation structure Para 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store within the outer casing of the bifurcation structure (construed as the intermediate housing) in Murphy as modified by Pontallier and Tretow, a plurality of auxiliaries being wires, air ducts and fluid conduits, as suggested and taught by Linde, because this would efficiently utilize the empty space within the bifurcation structure as well as protect the auxiliaries from external damage.
Regarding claim 5
	Murphy in view of Pontallier, Tretow and Linde discloses the turbine engine according to claim 1.
Murphy further discloses wherein the scoop (scoop at inlet 70 in Fig 2) is located at a junction between the strut and an inner annular wall (inner wall of outer shell 62, annotated in Fig 2) defining an inner face of the flow duct (inner face of engine bypass duct).
Murphy in view of Pontallier and Tretow teaches the tubular arm (Tretow teaches the tubular arm being a bifurcation structure in Fig 11; which is also at the same location as the strut in Murphy).

    PNG
    media_image3.png
    396
    624
    media_image3.png
    Greyscale

Regarding claim 9
	Murphy in view of Pontallier, Tretow and Linde discloses the turbine engine according to claim 1.
Murphy further discloses wherein the scoop is the only scoop (only 1 scoop at inlet 70 is shown in Fig 1, this is interpreted to be the only scoop) of the cooling system.
Regarding claim 10
	Murphy discloses a turbine engine for an aircraft (Fig 2), comprising:
a cooling system (70 and HX1) of compressed air (fan 42 compresses air in the bypass flow entering inlet 70 and HX1) supplied to the aircraft, comprising a scoop (inlet 70) which collects cooling air (air in the engine bypass duct, annotated in Fig 2) in a flow duct (engine bypass duct, annotated in Fig 2, the bypass duct contains cooling air which is collected by scoop 70) of a secondary flow (airflow in the bypass duct); and 
a management system (112f invoked, flow duct of HX2) of a diameter of a turbine casing (flow duct of HX2 couples to a diameter of a turbine casing, annotated in Fig 2), the management system being supplied with the cooling air (cooling air in the bypass duct) collected from the scoop (inlet 70) of the cooling system (70), and 
wherein the scoop (inlet 70) is located on a strut (annotated in Fig 2 below) between an inner shell (64) and an outer shell (62), 
wherein the scoop (70) is connected by a bypass (bypass conduit at inlet 70 interpreted to be the bypass, annotated in Fig 2, the “bypass conduit” is different from the “engine bypass duct”/the secondary flow) to a first supply channel (1st channel of HX2) of the management system and a second supply channel (2nd channel of HX1) of the cooling system, 
wherein the first supply channel passes through the inner shell (1st channel of HX2 passed through inner shell 64 to the turbine casing) and the second supply channel passes through the outer shell (2nd channel of HX1 passed through outer shell 62 in Fig 2).

    PNG
    media_image1.png
    396
    618
    media_image1.png
    Greyscale

Murphy is silent on the management system configured to control radial clearances between the turbine casing and a plurality of turbine rotor vanes tips, and 
wherein the scoop is located on a tubular arm configured for the passage of a plurality of auxiliaries of an intermediate casing, the tubular arm extending radially between an inner shell and an outer shell of the intermediate casing, the bypass being located in the tubular arm, where in the first supply channel passes into the tubular arm and the second supply channel passes into the tubular arm.
However, Pontallier teaches a turbine engine having a scoop (13 Fig 1) connected to a management system (112f invoked – duct 15 being supplied with cooling air F2)  of a diameter of a turbine casing (diameter of turbine casing 17) and configured to collect cooling air from a bypass flow (F2), such that the management system is configured to control radial clearances between the turbine casing and a plurality of turbine rotor vanes tips (duct 15 delivers cooling air to outer casing 17 to regulate the clearance between the casing 17 and the rotor blades of turbine 7, Fig 1 and page 11 ll. 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the thermal management system to use the cooling air at the diameter of the turbine casing in Murphy, in order to control radial clearances between the turbine casing and a plurality of turbine rotor vanes tips, as suggested and taught by Pontallier, in order to control engine efficiency and thrust (page 1 ll. 15-17).
Murphy in view of Pontallier is silent on wherein the scoop is located on a tubular arm configured for the passage of a plurality of auxiliaries of an intermediate casing, the tubular arm extending radially between an inner shell and an outer shell of the intermediate casing, the bypass being located in the tubular arm, where in the first supply channel passes into the tubular arm and the second supply channel passes into the tubular arm.
However, Tretow teaches a cooling system having a scoop (inlet 802, Fig 11) located on a tubular arm (surface 303 is a bifurcation surface, Fig 11, Col 5 ll. 40-45; this indicates that the scoop is positioned on a bifurcation structure, construed as a tubular arm annotated in Fig 11) configured for the passage of an intermediate casing (outer surface 303 of the bifurcation structure is construed as the intermediate casing, annotated in Fig 11), the tubular arm extending radially between an inner shell and an outer shell of the intermediate casing (bifurcation structure/tubular arm at 308 in Fig 3 extends between inner shell of nacelle 200 and outer shell of core engine 300), the bypass (bypass passages 814, 818 in Fig 11) being located in the tubular arm (within bifurcation structure), where in the first supply channel passes into the tubular arm (1st channel 814 passes into the tubular arm in Fig 11) and the second supply channel passes into the tubular arm (2nd channel 818 passes into the tubular arm).

    PNG
    media_image2.png
    590
    818
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to mount the scoop in Murphy in view of Pontallier on a bifurcation structure of an engine, such that the bifurcation structure is a tubular arm configured for the passage of an intermediate casing, the tubular arm extending radially between an inner shell and an outer shell of the intermediate casing, the bypass being located in the tubular arm, where in the first supply channel passes into the tubular arm and the second supply channel passes into the tubular arm, as suggested and taught by Tretow, in order to efficiently utilize empty spaces within mounting structure of the engine as well as protecting the heat exchangers, conduits and related components from being exposed to external damage.
Murphy in view of Pontallier and Tretow is silent on a plurality of auxiliaries within the intermediate casing.
However, Linde teaches to store a a plurality of auxiliaries within an intermediate casing of a bifurcation structure (bifurcation structure to store wires, air ducts, fluid conduits, i.e. auxiliaries, within the outer casing, i.e. intermediate casing, of the bifurcation structure Para 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to store within the outer casing of the bifurcation structure (construed as the intermediate housing) in Murphy as modified by Pontallier and Tretow, a plurality of auxiliaries being wires, air ducts and fluid conduits, as suggested and taught by Linde, because this would efficiently utilize the empty space within the bifurcation structure as well as protect the auxiliaries from external damage.
Regarding claim 12
	Murphy in view of Pontallier, Tretow, and Linde discloses the turbine engine according to claim 1.
Murphy further discloses wherein the scoop comprises a single vane (valve 80 shaped like a vane in Figs 5, 6, and 7) arranged to adjust the flow of the first supply channel (1st channel 78) and the second supply channel (2nd channel 76).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Pontallier, Tretow and Linde, as applied to claim 1 above, and further in view of Stretton (US 7886520 B2).
Regarding claim 3
	Murphy in view of Pontallier, Tretow and Linde discloses the turbine engine according to claim 1.
	Murphy in view of Pontallier and Tretow further discloses the tubular arm positioned in the secondary flow downstream from a fan (Tretow teaches tubular arm positioned in the engine bypass duct in Fig 3).
Murphy in view of Pontallier, Tretow and Linde is silent on wherein the tubular arm is located downstream from an annular row of rectifiers, the rectifiers being located downstream from the fan.
	However, Stretton also teaches a gas turbine engine comprising a scoop (Fig 2a showing air 23 entering a scoop) positioned on a tubular arm (strut enclosing housing 22 in Figs 2a-b), the tubular arm is located downstream from an annular row of rectifiers (vanes 25 guiding or rectifying the air flow 23 to the scoop, col 3 ll. 43-44) of the secondary flow (32), the rectifiers (25) being located downstream from a fan (24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an annular row of rectifiers, suggested and taught by Stretton, in the engine bypass duct/secondary flow in between the fan 42 and the tubular arm of Murphy, as modified by Pontallier, Tretow and Linde, such that the tubular arm is located downstream from an annular row of rectifiers, the rectifiers being located downstream from the fan, because the rectifiers function as guide vanes which improve aerodynamic of the airflow.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Pontallier, Tretow, Linde and Stretton, as applied to claim 3 above, and further in view of Clemen (8678760).
Regarding claim 4
	Murphy in view of Pontallier, Tretow, Linde and Stretton discloses the turbine engine according to claim 3.
	Murphy in view of Pontallier, Tretow, Linde and Stretton further discloses wherein leading edges of the rectifiers (Stretton teaches the leading edge of vanes 25 annotated in Fig 2a) is positioned upstream of a leading edge of the tubular arm (leading edge of arm 22).
	Murphy in view of Pontallier, Tretow, Linde and Stretton is silent on the leading edges of the rectifiers and the leading edge of the tubular arm are located in a same plane perpendicular to a longitudinal axis (LL) of the turbine engine.
	However, Clemen teaches a turbine engine comprising a plurality of rectifiers (1 Fig 2) and fairing (4), wherein one rectifier is combined with the fairing to form a tubular arm (middle rectifier in Fig 2 is a combined guide vane and fairing, Col 2 ll. 53-57, construed as a tubular arm), such that the leading edges of the rectifiers and a leading edge of the tubular arm are located in a same plane perpendicular to a longitudinal axis (LL) of the turbine engine (the leading edges of rectifiers 1 and tubular arm 4 are on the same plane perpendicular to the engine LL as annotated in Fig 2).

    PNG
    media_image4.png
    332
    798
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine one of the rectifier/guide vane 25 in Stretton with the tubular arm of Murphy, as modified by Pontallier, Tretow, Linde and Stretton, to form a single tubular arm such that the leading edges of the rectifiers and the leading edge of the tubular arm are located in a same plane perpendicular to a longitudinal axis (LL) of the turbine engine, as suggested and taught by Clemen, because this arrangement can further guide the flow in an aerodynamically favorable manner with low loss (Col 2 ll. 53-57).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Pontallier, Tretow, and Linde, as applied to claim 5 above, and further in view of Schaut (4086761).
Regarding claim 6
	Murphy in view of Pontallier, Tretow and Linde discloses the turbine engine according to claim 5.
	Murphy further discloses the inner annular wall (inner wall of outer shell 62 in Fig 2) of a compressor (fan 42 functions like a compressor, thus interpreted to be the compressor).
	Murphy in view of Pontallier, Tretow and Linde is silent on wherein the inner annular wall comprises at least one discharge air outlet grille of a compressor.
However, Schaut teaches a turbine engine comprises a compressor (fan 10 construed to be a compressor because a fan functions like a compressor, in Fig 1) wherein the inner annular wall (wall 34) comprises at least one discharge air outlet grille (compressed air from fan/compressor 10 discharged through a plurality of passageways 52 forming a screen in Fig 3, construed as a grille) of a compressor.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to add to the annular inner wall in Murphy as modified by Pontallier, Tretow and Linde, a plurality of passages configured as at least one discharge air outlet grille of a fan/compressor, as suggested and taught by Schaut, in order to provide noise reduction for turbine engines (Col 1 ll. 6-10).
Regarding claim 7
	Murphy in view of Pontallier, Tretow, Linde and Schaut discloses the turbine engine according to claim 6.
	Murphy in view of Pontallier, Tretow, Linde and Schaut further discloses wherein the at least one discharge air outlet grille (Schaut teaches grille 50 in Fig 3) is located upstream from a strut (12) relative to the secondary flow (bypass duct between 16 and 32).
	Schaut teaches the at least one discharge air outlet grille 52 located upstream of a strut 12. Murphy teaches the scoop 70 positioned at a strut (annotated in Fig 2 above). By modifying the turbine engine in Murphy in view of Pontallier, Tretow and Linde, to add at least one discharge air outlet grille being upstream of a strut, as suggested and taught by Schaut, in order for noise reduction, this combination consequently also teaches the at least one discharge air outlet grille being upstream from the scoop relative to the secondary flow.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Pontallier, Tretow and Linde, as applied to claim 1 above, and further in view of Porte (US 5729969 A).
Regarding claim 11
	Murphy in view of Pontallier, Tretow and Linde discloses the turbine engine of claim 1.
Murphy further discloses the second supply channel (76 Fig 5) and the first supply channel (78).
Murphy in view of Pontallier, Tretow and Linde is silent on wherein the scoop comprises a first valve located at an inlet of the second supply channel and a second valve located at an inlet of the first supply channel.
However, Porte teaches a thermal management system for a gas turbine engine comprising a common scoop (22 Fig 2) leading to a first valve (19A) located at an inlet of the second supply channel (inlet of channel 22A) and a second valve (19B) located at an inlet of the first supply channel (inlet of channel 22B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the valve 80 in Murphy, as modified by Pontallier, Tretow and Linde, with two valves being a first valve located at an inlet of the second supply channel and a second valve located at an inlet of the first supply channel, as suggested and taught by Porte, in order to independently control each of the first and second supply channels to provide cooling air as desired.

Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 07/07/2022, with respect to the rejection(s) of claim(s) 1 and 10 under U.S.C. 103 as unpatentable under Murphy in view of Pontallier and Wong have been fully considered and are persuasive. The teaching of Murphy with respect to the tubular arm has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Murphy, Pontallier, Tretow and Linde. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741